DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ amendment filed 5/23/2022 has been entered and considered.  The Examiner agrees that Applicants’ amendment overcomes the art rejections contained in the Non-Final Office Action mailed on 2/22/2022.   A new search was conducted based on the amended claims, and no new art was found.  Thus, subject to the Examiner amendment detailed below, this application is hereby allowed.  


EXAMINER’S AMENDMENT
 
Claims 25-38 are hereby amended as follows:
------------------------------------- claims 25-38 are hereby canceled-----------------------


Allowable Subject Matter
Claims  1-18 and 20-24 are hereby allowed.
The following is the Examiner's Reasons for Allowance: 
the prior art fails to disclose and would not have rendered obvious: 
selectively picking a subset of elements from a source wafer by a vacuum
superstrate attached to said subset of elements: placing said selectively picked subset of elements onto an adhesive on said product substrate, wherein said placement is performed with a sub-100 nm placement precision onto said adhesive in a liquid state, wherein said adhesive is inkjetted or spin-coated onto said product substrate: and securely attaching said selectively picked subset of elements onto said product substrate by holding onto said subset of elements using said vacuum superstrate until said adhesive reaches its gel point, as recited in claim 1. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 
/ROBERT G BACHNER/Primary Examiner, Art Unit 2898